Citation Nr: 0303225	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  02-11 508	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for service-connected 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



FINDINGS OF FACT

1.  The veteran served on active duty from October 1953 to 
October 1956.

2.  On January 15, 2003, prior to the promulgation of a 
decision in the appeal, the Department of Veterans Affairs 
(VA) received notification from the appellant requesting that 
his appeal be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September 2000, the veteran filed a claim seeking, in 
pertinent part, a compensable evaluation for his recently 
service-connected bilateral hearing loss.  In a January 2001 
decision, the Regional Office (RO) denied the claim for an 
increased rating.  The veteran filed his notice of 
disagreement in March 2001, and the RO issued him a statement 
of the case in May 2002.  In June 2002, the veteran filed a 
substantive appeal (VA Form 9) regarding this issue, and he 
requested a hearing before a traveling section of the Board 
of Veterans' Appeals (Board).  However, in January 2003, the 
veteran filed correspondence requesting that his appeal be 
withdrawn.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2002).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2002).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.

The Board notes that in the same January 2003 correspondence 
requesting that his appeal be withdrawn, the veteran also 
filed a new claim seeking a compensable rating for bilateral 
hearing loss based on worsening in the past 2 years; he 
requested an examination.  The Board is without jurisdiction 
to consider this issue.  Since the veteran filed the January 
2003 correspondence with the RO, the matter is referred to 
the RO for consideration in the first instance, as 
appropriate.  The veteran should communicate directly with 
the RO to ensure that his claim is considered.


ORDER

The appeal is dismissed.


                       
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 



